NOT RECOMMENDED FOR PUBLICATION
                               File Name: 15a0704n.06
                                                                                    FILED
                                          No. 13-6180                           Oct 20, 2015
                                                                           DEBORAH S. HUNT, Clerk
                         UNITED STATES COURTS OF APPEALS
                              FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
EUGENE BERNARDINI,                                      )      COURT FOR THE WESTERN
                                                        )      DISTRICT OF TENNESSEE
       Defendant-Appellant.                             )
                                                        )
                                                        )



BEFORE:       BATCHELDER and ROGERS, Circuit Judges; BECKWITH, District Judge.

       PER CURIAM.           This case returns from the Supreme Court on remand for further

consideration in light of Johnson v. United States, 135 S. Ct. 2551 (2015). In Johnson, the

Supreme Court held that the Armed Career Criminal Act’s (ACCA) residual clause was void for

vagueness. 135 S. Ct. at 2564. The Court did not disturb “the remainder of the Act’s definition

of a violent felony.” Id. In his pre-Johnson appeal to this court, Bernardini argued that his

conviction for robbery in Tennessee under Tennessee Code Annotated § 39-13-401 was not a

violent felony and thus not a basis for sentencing him under the ACCA.             We affirmed

Bernardini’s sentence because we had previously held in a different case that a conviction for

robbery under that statute was a violent felony as provided for by both the ACCA’s use-of-force

clause and its residual clause. See United States v. Bernardini, 583 F. App’x 544, 545 (6th Cir.

2014) (citing United States v. Mitchell, 743 F.3d 1054, 1060, 1062 (6th Cir. 2014)). Johnson left
No. 13-6180
United States v. Bernardini

the ACCA’s use-of-force clause undisturbed, and Bernardini’s robbery conviction is still a

violent felony under the ACCA’s use-of-force clause. Although the district court held only that

Bernardini’s robbery conviction was a violent felony under the residual clause, we may affirm

the district court on any ground supported by the record. United States v. Gill, 685 F.3d 606, 609

(6th Cir. 2012). Accordingly, we affirm Bernardini’s sentence.




                                               -2-